internal_revenue_service number release date ---------------------- --------------------------------- ------------------------------- ---------------------- -------------- -------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc intl plr-141950-06 date date taxpayer -------------------------------------------------------------------------------------------- legend legend ------- ----------------------- ------------------------ ----------------------------- ------- ---------- ------------------------------------- corp a branch_tax year one tax_year two country y cpa firm dear --------------- this replies to your representative’s letter dated date in which your representative requests on behalf of taxpayer an extension of time under sec_301_9100-3 to file the election and agreement described in sec_1_1503-2t g i for the dual_consolidated_loss dcl within the meaning of sec_1_1503-2 incurred by branch in tax_year one the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process plr-141950-06 for tax_year one taxpayer was the common parent of a u s consolidated_group taxpayer owned corp a a u s limited_liability_company that elected to be classified as a disregarded_entity for u s federal_income_tax purposes during tax_year one taxpayer indirectly through corp a owned branch which was located in country y and was classified as a foreign_branch of a u s_corporation pursuant to sec_1_1503-2 branch was considered a separate_unit and therefore a dual_resident_corporation under sec_1_1503-2 branch incurred a dcl in tax_year one taxpayer owned other branches in country y but those branches did not incur dcls in tax_year one taxpayer included branch’s dcl in its consolidated u s income_tax return for that tax_year for the reasons discussed below the election statement required under sec_1_1503-2t g i was not filed with the tax_return for tax_year one in the course of preparing its tax_year one consolidated u s income_tax return taxpayer’s tax department performed analyses of potential foreign_branch losses several branch activities in foreign countries were analyzed but an analysis of the country y branches was not performed during this time the international tax manager who was in charge of overseeing both the country y branch activities and the international tax aspects of taxpayer’s consolidated u s income_tax return abruptly left the company and did not review the dcl analyses performed by taxpayer’s tax department as a result of this departure taxpayer engaged cpa firm to review the tax_return including the dcl issues cpa firm was familiar with the country y branches because it was extensively involved in many of the country y tax issues through its local offices cpa firm did not perform its review of taxpayer’s tax_year one tax_return until the week prior to its filing nonetheless taxpayer believed that cpa firm had performed a thorough review of all of its dcl issues including those involving the country y branches during the review of the consolidated u s income_tax return for tax_year two the new international tax manager noticed that work papers for the tax_return for tax_year one did not include an analysis of the country y branches for tax_year one cpa firm was contacted about these work papers at that time it was discovered that an analysis of those branches had not been performed an analysis was then performed that indicated that only branch had incurred a dcl in tax_year one and that the election statement required under sec_1_1503-2t g i had not been filed with taxpayer’s consolidated u s income_tax return for tax_year one taxpayer represents that it filed this application_for relief before the internal_revenue_service discovered the failure_to_file the election and agreement described in sec_1_1503-2t g i in tax_year one for the dcl incurred by branch sec_301_9100-3 plr-141950-06 sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith within the meaning of sec_301_9100-3 subject_to the conditions set forth in sec_301_9100-3 and the grant of relief will not prejudice the interests of the government within the meaning of sec_301_9100-3 in the present situation the election and agreement described in sec_1 2t g i is a regulatory election as defined in sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards for relief as set forth in sec_301_9100-3 based on the facts and representations submitted we conclude that taxpayer satisfies the standards for relief as set forth in sec_301_9100-3 accordingly taxpayer is granted an extension of time of days from the date of this ruling letter to file the election and agreement described in sec_1_1503-2t g i for the dcl incurred by branch in tax_year one the granting of an extension of time is not a determination that taxpayer is otherwise eligible to file the election and agreement sec_301_9100-1 a copy of this ruling letter should be associated with the election and agreement this ruling is directed only to taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented plr-141950-06 pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being furnished to your listed authorized representatives sincerely associate chief_counsel international by s richard l chewning richard l chewning senior counsel office of the associate chief_counsel international enclosure copy for purposes
